DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 5/13/2022 has been entered in addition to the supplemental amendment filed 5/17/2022. Amended Claims 1, 3, 6 and 9-17 have been noted. The amendment has overcome the drawing objections, claim objection and 112(b) rejections previously set forth - those drawing objections, claim objection and 112(b) rejections have been withdrawn accordingly. The amendment has failed to overcome the specification objection previously set forth - that specification objection consequently remains. Claims 1-17 are currently pending. 

Specification
The disclosure is objected to because of the following informalities: 
On pg. 16, line 7, change “entry housing 2” to -- entry housing 1 --. Note that the specification amendment filed 5/13/2022 attempts to make this change on “page 14” of the specification. However, the error occurs on pg. 16, line 7. Therefore, a correction in the correct portion of the specification is needed.
Appropriate correction is required. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 10, line 16, change “from the drying” to -- from the drying region --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“conveyor means for causing a transport of the bulk material into the transport channels” (Claim 5)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“conveyor means for causing a transport of the bulk material into the transport channels” (from Claim 5) is being interpreted as guide vanes

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 now recites the limitation “returning the exiting, heated cooling air flow to the drying region as preheated drying air for drying the cold and/or moist bulk material, and associated heat recovery and/or waste heat utilization from the cooled exhaust air” which is considered indefinite because it is unclear if “the cooled exhaust air” is referring to the established “preheated drying air” or if it is referring to a distinct, additional air stream. No “cooled exhaust air” has been established in the claim and review of the specification fails to clarify this issue. Thus, it is unclear what “exhaust” this limitation is referring to and what the claimed “cooled exhaust air” is cooled relative to. The metes and bounds of the claim are consequently unclear.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Slemmer (US 2,095,086). 
	Regarding Claim 1, Slemmer teaches of a device (Fig. 1) for drying and/or heating and cooling bulk material (“aggregate material”) (see at least Col. 1 lines 1-9 and Figs. 1, 4), comprising: 
	a rotatable drum (rotatable drum comprising elements (2) and (4)) configured to receive the bulk material in a first region (2), and to discharge the bulk material from a second region (4) (see at least Col. 1 line 41 - Col. 2 line 16 and Figs. 1, 4), 
	wherein a central region (central region comprising element (6)) is disposed between the first region and the second region (see at least Col. 2 lines 17-24 and Figs. 1, 4), said central region comprising an annular structure with a first diaphragm (element (34) on the left-hand side of element (6) relative to Fig. 4) and a second diaphragm (element (34) on the right-hand side of element (6) relative to Fig. 4) that each have central diaphragm apertures (as shown in Fig. 4), which form substantially two diaphragm planes parallel to each other (as shown in Fig. 4) (see at least Col. 2 lines 17-32 and Fig. 4), and comprise a tunnel-like transport channel (22) through a separating wall (36) between the first region to the second region for transporting the bulk material from the first region to the second region of the rotatable drum (see at least Col. 2 lines 17-32 and Fig. 4), the transport channel extending from the first diaphragm to the second diaphragm at a non-90° angle a relative to the two diaphragm planes (as is shown in Fig. 4, transport channel (22) is disposed at an approximately 45° angle), and the central region is divided by the separating wall (36) parallel to the diaphragm planes to separately guide and expel drying air from the first region and cooling air from the second region (see at least Col. 2 lines 17-32 and Fig. 4).
	Slemmer only discloses a single tunnel-like transport channel (22) and accordingly fails to explicitly teach of an embodiment that comprises a plurality of tunnel-like transport channels. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	
	In the instant case, adding an additional tunnel-like transport channel (22) would have produced the expected result of increasing the amount of material that could pass through the separating wall at any given time. More channels will permit the passage of more material via the increase in channel volume and vice versa. Thus, merely adding an additional tunnel-like transport channel into the device such that a plurality of tunnel-like transport channels would be present as opposed to a single channel would not have produced a new and unexpected result.
	Therefore, it would have been prima facie obvious to modify the device taught by Slemmer by adding an additional tunnel-like transport channel into the device such that a plurality of tunnel-like transport channels would be present as opposed to a single channel since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 2: With the device taught by Slemmer modified to have an additional transport channel as is presented above in the rejection for Claim 1, those two channels would be spaced from one another and would accordingly be distributed evenly over the annular structure as claimed (see at least Fig. 4 of Slemmer and the rejection for Claim 1 above).  

	Regarding Claim 3, Slemmer also teaches that through flow apertures for the drying air and/or the cooling air are provided in the central region in the rotatable drum next to the respective transport channels (the flow apertures that lead to “adjustable gate 38”) (see at least Col. 2 lines 17-32 and Fig. 4).

	Regarding Claim 4, Slemmer also teaches that the first region of the drum is configured for drying or heating or reaction procedure and the second region of the drum is configured for cooling or further reaction procedure of the bulk material (see at least Col. 2 lines 36-55 and Fig. 4). 

	Regarding Claim 5, Slemmer also teaches that the first region (2) and the second region (4) of the drum are each provided with conveyor means (18) for causing a transport of the bulk material into the transport channels and, after the exit thereof from the transport channels, a transport of the bulk material in the second region until a discharge of the bulk material (see at least Col. 1 line 41 - Col. 2 line 10 and Figs. 1, 4).

	Regarding Claim 6, Slemmer also teaches of a housing (outer housing of element (6) as is shown in Figs. 1 and 4) enclosing the central region for discharging or supplying the drying air and/or the cooling air (see at least Col. 2 lines 17-32 and Figs. 1, 4).

	Regarding Claim 7, Slemmer also teaches that the housing further comprises an exhaust duct (42) at a top portion of the housing and a fine material discharge (48) at a bottom portion of the housing (see at least Col. 3 lines 23-34 and Figs. 1, 4).

	Regarding Claim 8, Slemmer also teaches that the entire device is inclined relative to horizontal (“inclined axis”) in a direction of transport of the bulk material (as is shown in Figs. 1 and 4) (see at least Col. 1 line 41 - Col. 2 line 10 and Figs. 1, 4).

	Regarding Claim 9, Slemmer teaches the device according to Claim 8 (see the rejection for Claim 8), wherein the device has an angle of inclination with respect to horizontal (“inclined axis”) (see at least Col. 1 line 41 - Col. 2 line 10 and Figs. 1, 4). Slemmer is silent regarding the magnitude of the angle of inclination and accordingly fails to explicitly teach that the magnitude of the angle of inclination ranges between 0.5° and 7° as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the angle of inclination to be between 0.5° and 7° as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Slemmer teaches that the device has an angle of inclination with respect to horizontal (“inclined axis”) (see at least Col. 1 line 41 - Col. 2 line 10 and Figs. 1, 4) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the angle of inclination is a result effective variable that is readily changeable in the device taught by Slemmer. As is disclosed by Slemmer in at least Col. 1 line 41 - Col. 2 line 10, the angle of inclination facilitates movement of the material through the drum - a larger angle will increase the speed at which material moves through the drum and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the angle of inclination of the drum depending on need.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the angle of inclination in the device taught by Slemmer to be between 0.5° and 7° as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 10, Slemmer teaches of a method for drying and/or heating and cooling bulk material (“aggregate material”) (see at least Col. 1 lines 1-9 and Figs. 1, 4), comprising the steps of: 
	introducing a cold and/or moist bulk material (“aggregate material”) (see at least Col. 1 lines 1-9 and Figs. 1, 4) in a drying region (2) (see at least Col. 1 line 41 - Col. 2 line 16 and Figs. 1, 4);
	rotating the drying region (see at least Col. 1 line 41 - Col. 2 line 16 and Figs. 1, 4);
	introducing hot gases in the drying region (via element (16)) (see at least Col. 1 line 41 - Col. 2 line 16 and Figs. 1, 4); 
	drying and transporting the bulk material within the drying region to a central region (central region comprising element (6) (see at least Col. 1 line 41 - Col. 2 line 24 and Figs. 1, 4);  3Serial No.: 16/338,879
	transporting the dried, hot bulk material in a tunnel-like transport channel (22) through the central region with through flow apertures (entry and exit apertures of channel (22) as shown in Fig. 4) for the supplying and/or discharging of gas (see at least Col. 2 lines 17-32 and Fig. 4);
	entering and/or exiting of heated gas through the through flow apertures in the central region and via a housing (outer housing of element (6) as is shown in Figs. 1 and 4) and a connected exhaust duct (42) (see at least Col. 2 lines 17-32 and Figs. 1, 4), wherein 
	the central region is divided by a separating wall (36) parallel to first and second diaphragm planes (the vertical planes formed by element (34) on the left-hand side of element (6) relative to Fig. 4 and element (34) on the right-hand side of element (6) relative to Fig. 4) to separately guide and expel drying air from the drying region and cooling air from a cooling region (4) opposite the separating wall from the drying region (see at least Col. 2 lines 3-32 and Fig. 4);
	transporting the dry, hot bulk material to the cooling region (see at least Col. 1 line 41 - Col. 2 line 16 and Figs. 1, 4);
	introducing cooling air into the cooling region and cooling the dry, hot bulk material in a coflow or counterflow procedure (the material is cooled via a counterflow procedure - see at least Col. 1 line 41 - Col. 2 line 16 and Figs. 1, 4); 
	exhausting the heated cooling air (via element (42)) (see at least Col. 2 lines 17-32 and Figs.1, 4); and 
	discharging the dry, cooled bulk material (see at least Col. 2 lines 10-16 and Figs. 1, 4).  
	Slemmer only discloses a single tunnel-like transport channel (22) and accordingly fails to explicitly teach of an embodiment that comprises a plurality of tunnel-like transport channels. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	
	In the instant case, adding an additional tunnel-like transport channel (22) would have produced the expected result of increasing the amount of material that could pass through the separating wall at any given time. More channels will permit the passage of more material via the increase in channel volume and vice versa. Thus, merely adding an additional tunnel-like transport channel into the device such that a plurality of tunnel-like transport channels would be present as opposed to a single channel would not have produced a new and unexpected result.
	Therefore, it would have been prima facie obvious to modify the method taught by Slemmer by adding an additional tunnel-like transport channel into the device such that a plurality of tunnel-like transport channels would be present as opposed to a single channel since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 11, Slemmer also teaches of separating dust and/or particles conveyed to the central region by the drying and/or cooling air (particles conveyed to the central region by the drying and/or cooling air in the form of “samples” may be separated from the rest of the material via element (48)) (see at least Col. 3 lines 23-34 and Figs. 1, 4). 

	Regarding Claim 13, Slemmer also teaches of drying and/or heating and cooling the bulk material, using a device (the device of Fig. 1), wherein the device comprises: 
	a rotatable drum (rotatable drum comprising elements (2) and (4)) configured to receive the bulk material in a first region (2), and to discharge the bulk material from a second region (4) (see at least Col. 1 line 41 - Col. 2 line 16 and Figs. 1, 4), 
	wherein a central region (central region comprising element (6)) is disposed between the first region and the second region (see at least Col. 2 lines 17-24 and Figs. 1, 4), said central region comprising an annular structure with a first diaphragm (element (34) on the left-hand side of element (6) relative to Fig. 4) and a second diaphragm (element (34) on the right-hand side of element (6) relative to Fig. 4) that each have central diaphragm apertures (as shown in Fig. 4), which form substantially two diaphragm planes parallel to each other (as shown in Fig. 4) (see at least Col. 2 lines 17-32 and Fig. 4), and comprise a tunnel-like transport channel (22) through a separating wall (36) between the first region to the second region for transporting the bulk material from the first region to the second region of the rotatable drum (see at least Col. 2 lines 17-32 and Fig. 4), the transport channel extending from the first diaphragm to the second diaphragm at a non-90° angle a relative to the two diaphragm planes (as is shown in Fig. 4, transport channel (22) is disposed at an approximately 45° angle), and the central region is divided by the separating wall (36) parallel to the diaphragm planes to separately guide and expel drying air from the first region and cooling air from the second region (see at least Col. 2 lines 17-32 and Fig. 4). Note that with the device of Slemmer modified to have two tunnel-like transport channels (as is provided in the rejection above for Claim 10), the device would necessarily comprise “a plurality of tunnel-like transport channels” as claimed. 

	Regarding Claim 14, Slemmer teaches the method according to Claim 10 (see the rejection for Claim 10) but fails to explicitly teach of an embodiment wherein the drying or heating procedure in the drying region takes place in counterflow between gas and bulk material instead of in coflow. However, merely facilitating a counterflow relationship between gas and bulk material in the drying region as opposed to a coflow relationship would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the invention will work equally well with either configuration since (at least) the drawings (see Figs. 1 and 2) depict an exact opposite configuration to what is claimed wherein a coflow relationship exists between gas and bulk material in the drying region as opposed to a coflow relationship (as is shown in Fig. 1) - thus it is apparent that specifically utilizing a counterflow relationship as opposed to a coflow relationship does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Slemmer teaches of a coflow relationship that exists between gas and bulk material in the drying region as opposed to a counterflow relationship (see at least Col. 2 lines 17-32 and Fig. 4 of Slemmer) which fulfills the same purpose as the claimed counterflow between the gas and bulk material equally as well (as is evident from at least Figs. 1 and 2 of the instant application) and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the method taught by Slemmer by switching the direction of gas flow in the drying region from a coflow relationship with the bulk material to a counterflow relationship with the bulk material as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 15, Slemmer teaches the method of Claim 10 (see the rejection for Claim 10) but fails to explicitly teach that cooling in the cooling region takes place in coflow between gas and bulk material instead of in counterflow. However, merely facilitating a coflow relationship between gas and bulk material in the cooling region as opposed to a counterflow relationship would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the invention will work equally well with either configuration since (at least) the drawings (see Figs. 1 and 2) depict an exact opposite configuration to what is claimed wherein a counterflow relationship exists between gas and bulk material in the cooling region as opposed to a coflow relationship (as is shown in Fig. 1) - thus it is apparent that specifically utilizing a coflow relationship as opposed to a counterflow relationship does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Slemmer teaches of a counterflow relationship that exists between gas and bulk material in the cooling region as opposed to a coflow relationship (see at least Col. 2 lines 10-32 and Fig. 1 of Slemmer) which fulfills the same purpose as the claimed coflow between the gas and bulk material equally as well (as is evident from at least Figs. 1 and 2 of the instant application) and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the method taught by Slemmer by switching the direction of gas flow in the cooling region from a counterflow relationship with the bulk material to a coflow relationship as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, Slemmer also teaches that the separating dust and/or particles is by dropping caused by gravity (separated particles that drop through door (48) once opened are moved through the door, and thus separated from the other material, via gravity) (see at least Col. 3 lines 23-34 and Figs. 1, 4).
 
	Regarding Claim 17, Slemmer teaches the device according to Claim 8 (see the rejection for Claim 8), wherein the device has an angle of inclination with respect to horizontal (“inclined axis”) (see at least Col. 1 line 41 - Col. 2 line 10 and Figs. 1, 4). Slemmer is silent regarding the magnitude of the angle of inclination and accordingly fails to explicitly teach that the magnitude of the angle of inclination ranges between 0.5° and 7° as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the angle of inclination to be between 1° and 3° as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Slemmer teaches that the device has an angle of inclination with respect to horizontal (“inclined axis”) (see at least Col. 1 line 41 - Col. 2 line 10 and Figs. 1, 4) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the angle of inclination is a result effective variable that is readily changeable in the device taught by Slemmer. As is disclosed by Slemmer in at least Col. 1 line 41 - Col. 2 line 10, the angle of inclination facilitates movement of the material through the drum - a larger angle will increase the speed at which material moves through the drum and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the angle of inclination of the drum depending on need.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the angle of inclination in the device taught by Slemmer to be between 1° and 3° as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Slemmer (US 2,095,086) in view of Kruger et al. (US 4,354,826) (hereinafter “Kruger”).
	Regarding Claim 12, to the extent that Claim 12 is understood in light of the 112(b) rejections set forth in this Office Action, Slemmer teaches the method of Claim 10 (see the rejection for Claim 10) but fails to explicitly teach of returning exiting, heated cooling air flow to the drying region as preheated drying air and of recovering heat from that gas by then using it to heat material in the drying section. However, doing so in known in the art. 
	Kruger discloses a relatable process and apparatus for drying and calcining bulk materials (see Fig. 1 and Abstract). Kruger teaches of capturing exhausted gas from a rotating drum (1) and then recycling that gas as preheated drying air that can then be used to heat incoming material in a drying section of the drum (see at least Col. 3 lines 44-54 and Fig. 1). Kruger teaches that the recycled exhaust, which is preheated, can be filtered with a cyclone (9) before being admitted back into the drum. Thus, the gas that is ultimately admitted back into the drum is filtered and preheated (see at least Col. 3 lines 44-54 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Slemmer by configuring it to include returning exiting, heated cooling air flow to the drying region as preheated, filtered drying air and recovering heat from that gas by then using it to heat material in the drying section based on the teachings of Kruger. Doing so would have provided means for preheating and filtering gas that is admitted into the preheating section. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
8.	The arguments filed 5/17/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amended the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livingston (US 2006/0213075 A1) and Marshall (US 1,456,392) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/11/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762